Citation Nr: 1224551	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  02-17 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from November 1964 to February 1965. 

This appeal to the Board of Veterans Appeals  (Board) originally arose from a January 2002 rating action which determined that new and material evidence had not been submitted in order to reopen a claim of service connection for schizophrenia. 

In February 2005, the Board issued a decision that reopened the Veteran's claim seeking service connection for an acquired psychiatric disorder on the basis of new and material evidence, and remanded this matter for additional due process and evidentiary development.  In January 2007, the Board again remanded this case to the RO for further due process and evidentiary development. 

In a February 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court vacated the Board's February 2010 decision and remanded the matter back to the Board for development consistent with the instructions in the Court's Memorandum Decision. 

In April 2012, the Board received correspondence from the Veteran's representative which contained additional evidence including an independent medical evaluation, dated in April 2012, by Dr. J.M.  The appellant waived consideration of this additional evidence by the RO.  The Board notes, however, that as the case is being remanded to the RO for a VA examination and opinion, the additional evidence is also being referred back to the RO for consideration by the VA examiner. 

The claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



REMAND

The Veteran argued to the Court that the Board failed to consider and discuss all applicable provisions of law in its February 2010 decision.  Specifically, the Board failed to consider 38 C.F.R. § 4.125 (b) (2011) which provides that if the diagnosis of a mental disorder is changed, the rating agency must determine whether the new diagnosis represents a progression of the prior diagnosis, a correction of an error in the prior diagnosis, or a development of a new and separate condition. Id.  If it is unclear from the available records what the change of diagnosis represents, the rating agency must return the report to the examiner for a determination.  

In its December 2011 memorandum decision, the Court noted that the Veteran had  been given three different competing medical diagnoses over the past 40 years, and while the Board noted that the Veteran had received different diagnoses, the Board did not address whether the later diagnoses of schizophrenia represented a progression of the prior diagnoses of a passive dependent personality disorder and an anxiety reaction, or whether the schizophrenia diagnoses represented an error in the prior diagnoses or a development of a new and separate condition.  Thus, the Court concluded that the Board's decision failed to comply with 38 C.F.R. § 4.125 (b) (2011).

The Court further held that the medical opinion provided by VA examiner, Dr. A.R., failed to address what relationship, if any, exists between the various medical diagnoses that the Veteran held over the years.  Specifically, the Veteran had a personality disorder during service, however neither the VA examiner or any other health care professional who treated or examined the Veteran over the next 40 years ever diagnosed the Veteran with a personality disorder.  Moreover, the VA examiner did not address how a personality disorder which he stated represented a long standing pattern of behavior, disappeared only to be replaced by anxiety reaction and eventually schizophrenia.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that medical examination report must contain not only clear conclusions with supporting data, but also a reasonable medical explanation connecting the two).  

Therefore, in an effort to comply with the Court's Memorandum Decision and to give the Veteran every consideration with respect to the present appeal and to ensure due process, further development of the case is necessary.

Accordingly, the case is REMANDED to for the following actions: 

1.   The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any psychiatric disorder, to include a personality disorder, anxiety reaction, and/or schizophrenia, during the course of this appeal.  The RO must then obtain copies of the identified medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the RO should schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present. (The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).) 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  The examination report must include a detailed account of all pathology found to be present. 

For any psychiatric disorder found, the VA examiner must state whether each diagnosed psychiatric disorder is related to the Veteran's active duty service; and whether the diagnosed psychiatric disorder was caused by, or has been made chronically worse beyond the natural progress of the condition by, the Veteran's service.   

Over the past 40 years, the Veteran has been given three different competing medical diagnoses.  Considering the initial diagnosis of a passive dependent personality disorder during service, which was not diagnosed again following service by any clinicians, the VA examiner must determine whether the new diagnoses (anxiety reaction and schizophrenia) represents a progression of the prior diagnosis, a correction of an error in the prior diagnosis, or a development of a new and separate condition. 38 C.F.R. § 4.125 (b) (2011).  

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1(2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If any report is deficient in any manner, the RO must implement corrective procedures. 

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

